Case 0:17-cv-60426-UU Document 429 Entered on FLSD Docket 02/08/2019 Page 1 of 3



                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                      Case No.: 17-cv-60426-UU


   ALEKSEJ GUBAREV, XBT HOLDING S.A.,
   AND WEBZILLA, INC.

         Plaintiffs,

   vs.

   BUZZFEED, INC. AND BEN SMITH,

     Defendants.
   ____________________________________/

                 NOTICE OF FILING UNSEALED VERSIONS OF DOCKET ENTRIES

            Pursuant to the Court’s Orders of January 30, 2019 (D.E. 421) and February 1, 2019 (D.E.

  425), Defendants BuzzFeed, Inc. and Ben Smith hereby submit unsealed versions of the docket

  entries requested by the Court, with redactions applied per Defendants’ objections in the parties’

  Amended Joint Response (D.E. 378-1) and/or to protect the interests of objecting non-parties. The

  attached exhibits include the following documents:

            1.         D.E. 211-21 (Exhibit #48)

            2.         D.E. 238-2 (Shayefar Reply Declaration)

            3.         D.E. 214 (Defendants’ “Main” MSJ)

            4.         D.E. 214-2 (Defendants’ Statement of Material Facts i/s/o “Main” MSJ)

            5.         D.E. 214-3 (Bolger Declaration i/s/o “Main” MSJ)

            6.         D.E. 214-20 (Exhibit #17)

            7.         D.E. 234-1 (Plaintiffs’ Opposition to Defendants’ Motion for Summary

  Judgment)

            8.         D.E. 234-2 (Opposition to Statement of Material Facts)

                                                       1
Case 0:17-cv-60426-UU Document 429 Entered on FLSD Docket 02/08/2019 Page 2 of 3



        9.     D.E. 243 (Reply i/s/o Defendants’ “Main” MSJ)

        10.    D.E. 243-1 (Bolger Decl. i/s/o “Main” Reply)

        11.    D.E. 322-1 (Plaintiffs’ Opposition to Defendants’ Motion in Limine No. 10)




  Dated: February 8, 2019                           Respectfully submitted,



                                                     /s/ Katherine M. Bolger
                                                     Katherine M. Bolger (pro hac vice)
                                                     Adam Lazier (pro hac vice)
                                                     Nathan Siegel (pro hac vice)
                                                     Alison Schary (pro hac vice)
                                                     Davis Wright Tremaine, LLP
                                                     1251 Avenue of the Americas, 21st Floor
                                                     New York, New York 10020
                                                     katebolger@dwt.com
                                                     adamlazier@dwt.com
                                                     nathansiegel@dwt.com
                                                     alisonschary@dwt.com

                                                     /s/ Roy Black
                                                     Roy Black
                                                     Jared Lopez
                                                     Black, Srebnick, Kornspan & Stumpf, P.A.
                                                     201 South Biscayne Boulevard
                                                     Suite 1300
                                                     Miami, Florida 33131
                                                     rblack@royblack.com
                                                     jlopez@royblack.com

                                                     Attorneys for Defendants




                                               2
Case 0:17-cv-60426-UU Document 429 Entered on FLSD Docket 02/08/2019 Page 3 of 3




                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing, together with its exhibits, will

  be served electronically via CM/ECF on all counsel or parties of record this 8th day of February,

  2019.



                                                                  By: /s/ Katherine M. Bolger
                                                                          Katherine M. Bolger
